United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.T., Appellant
and
DEPARTMENT OF COMMERCE, U.S.
CENSUS BUREAU, Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1158
Issued: August 19, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 21, 2014 appellant filed a timely appeal from an October 28, 2013 nonmerit
decision of an Office of Workers’ Compensation Programs’ (OWCP) hearing representative.
Because more than 180 days elapsed from the last merit decision dated April 22, 2013 to the
filing of this appeal on April 21, 2014 pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board does not have jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant abandoned her request for a hearing under 5 U.S.C.
§ 8124.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 8, 2013 appellant, then a 48-year-old, field representative, filed a traumatic
injury claim alleging that on February 2, 2013 she sustained injuries to her lower back, hips and
left knee and leg when she slipped on snow and black ice. She stopped work.
In a decision dated April 22, 2013, OWCP denied appellant’s claim. It found insufficient
evidence to establish that she sustained an injury while in the performance of duty as she was not
scheduled to work on the day the injury occurred.
In a letter postmarked May 16, 2013 and received on May 23, 2013, appellant requested
an oral hearing before an OWCP hearing representative.
On August 7, 2013 OWCP notified appellant that a hearing would be held on
September 18, 2013 by video teleconference. It provided the scheduled time and location
address of the hearing. The notice was sent to appellant’s address of record.
By decision dated October 28, 2013, an OWCP hearing representative found that
appellant abandoned her hearing request. Appellant failed to appear and there was no evidence
that she contacted OWCP either before or after the scheduled hearing to explain her failure to
appear.
LEGAL PRECEDENT
A claimant who has received a final adverse decision by OWCP may obtain a hearing by
writing to the address specified in the decision within 30 days of the date of the decision for
which a hearing is sought.2 Unless otherwise directed in writing by the claimant, OWCP’s
hearing representative will mail a notice of the time and place of the hearing to the claimant and
any representative at least 30 days before the scheduled date.3 It has the burden of proving that it
mailed to appellant and her representative a notice of a scheduled hearing.4
A claimant who fails to appear at a scheduled hearing may request in writing within 10
days after the date set for the hearing that another hearing be scheduled. Where good cause for
failure to appear is shown, another hearing will be scheduled and conducted by teleconference.
The failure of the claimant to request another hearing within 10 days, or the failure of the
claimant to appear at the second scheduled hearing without good cause shown, shall constitute
abandonment of the request for a hearing.5

2

20 C.F.R. § 10.616(a).

3

Id. at § 10.617(b).

4

K.D., Docket No. 11-77 (issued August 18, 2011); Michelle R. Littlejohn, 42 ECAB 463 (1991).

5

20 C.F.R. § 10.622(f); Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Review of the Written
Record, Chapter 2.1601.6(g) (October 2011).

2

ANALYSIS
After OWCP denied her traumatic injury claim, appellant filed a timely request for an
oral hearing. It properly notified her that a hearing would be held by video teleconference on
September 18, 2013 and provided information by which to attend the conference. The notice
was properly sent to her address of record.6
The record does not contain any evidence that appellant requested a postponement of the
scheduled hearing or evidence that she wrote to OWCP within 10 days of the scheduled hearing
to show good cause for her failure to appear. Accordingly, the Board finds that appellant
abandoned her hearing request. The Board will therefore affirm OWCP’s October 28, 2013
decision.
On appeal, appellant contends that she was released from the hospital four days before
the scheduled hearing conference and was given specific instructions to go home and rest. The
Board notes, however, that the August 7, 2013 OWCP letter clearly set forth the time and date of
the hearing and provided necessary information to postpone or reschedule the hearing. Because
no timely explanation was given to the Branch of Hearings and Review, either prior to or
subsequent to the scheduled September 18, 2013 hearing, the Board finds that the conditions for
abandonment as specified in OWCP’s regulations were met. OWCP, therefore, properly found
that appellant abandoned her request for a hearing.
CONCLUSION
The Board finds that appellant abandoned her request for a hearing.

6

Absent evidence to the contrary, a letter properly addressed and mailed in the ordinary course of business is
presumed to have been received. See James A. Gray, 54 ECAB 277 (2002).

3

ORDER
IT IS HEREBY ORDERED THAT the October 28, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 19, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

